Name: Commission Regulation (EC) No 1589/2000 of 19 July 2000 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in July 2000 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product;  economic geography
 Date Published: nan

 nan